3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
the claim recites at lines 3-5 “a first surface of the body which, when the first plate is in an operative position, faces away from a bone” which is believed should read “a first surface of the body which, when the first plate is in an operative position, is configured to face away from a bone” (emphasis added).  To avoid any possible 101 issues.
the claim recites at lines 5-6 “a second surface which, when the first plate is in an operative position, faces the bone” which is believed should read “a second surface which, when the first plate is in an operative position, is configured to face the bone” (emphasis added).  To avoid any possible 101 issues.
the claim recites at lines 15-16 “a first surface of the second plate which, when the second plate is in an operative position, faces away from the bone” which is believed should read “a first surface of the second plate which, when the second plate is in an operative position, is configured to face
the claim recites at lines 16-17 “to a second surface which, when the first plate is in an operative position, faces toward the bone” which is believed should read “to a second surface which, when the second plate is in an operative position, is configured to face toward the bone” (emphasis added).  To avoid any possible 101 issues.
Claim 11 is objected to because of the following informalities:  
the claim recites at lines 2-3 “a first surface which, in an operative position, faces away from the bone” which is believed should read “a first surface which, in an operative position, is configured to face away from a bone” (emphasis added).  To avoid any possible 101 or antecedent basis issues.
the claim recites at lines 3 “a second surface which, in the operative position, faces toward the bone” which is believed should read “a second surface which, in the operative position, is configured to face toward the bone” (emphasis added).  To avoid any possible 101 issues.
the claim recites at lines 8-9 “a first surface which, in an operative position, faces away from the bone” which is believed should read “a first surface which, in an operative position, is configured to face away from the bone” (emphasis added).  To avoid any possible 101 issues.
the claim recites at lines 9 “a second surface which, in the operative position, faces toward the bone” which is believed should read “a second surface which, in the operative position, is configured to face
Claim 7 is objected to because of the following informalities the claim at line 2 recites “the head portion” which is believed should recite “the proximal end” to avoid any antecedent basis issues.
Claim 16 is objected to because of the following informalities the claim at line 1-2 recites “the base plate is sized and shaped to extend along a portion of a length of a femur” which is believed should recite “the base plate is configured in size and shape to extend along a portion of a length of a femur” (emphasis added).  To avoid any possible 101 issues.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites wherein the ramped proximal face is angled 
Claim 9 is also rejected under 112(a) since it does not remedy the issue of claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehmke et al (US Patent 956015B2).
Ehmke discloses a bone fixation system (bone plate with moveable joint, Fig. 63-65).  Specifically in regards to claim 1, Ehmke discloses a first plate (834) including a plate body extending from a proximal end (end with screw hole opening) to a distal end (end with 862) and including a plurality of bone fixation openings (openings shown in Fig. 63) extending there through from a first surface (see Fig. 1 below) of the body which, when the bone plate (834) is in 


    PNG
    media_image1.png
    564
    1156
    media_image1.png
    Greyscale

Figure 1: Ehmke demonstrating the first and second surfaces of the plates.

In regards to claim 2
In regards to claim 3, Ehmke discloses wherein the second opening (opening for 840) extends through the engagement portion (Fig. 1 above and Fig. 64).
In regards to claim 5, Ehmke discloses a portion of a proximal face (face of 858) of the second plate (836) is configured to abut a correspondingly sized and shaped wall (wall of 856) of the connection portion (portion of 834 having 840 and 862) extending along the second surface of the first plate (834) at a proximal end of the connection portion (As can be seen in Fig. 1 above  and Fig. 64, the distal end of plate 834 has track 856 whose surface meets the limitation of a second surface since it does face towards the bone when the plate is placed on a bone.) (Fig. 64 and Fig. 1 above; and Col. 31 lines 56-Col. 32 line 3).
In regards to claim 6, Ehmke discloses the connection screw (840) includes a shaft and a head configured to be manually tightened (Col. 31 lines 33-55).
In regards to claim 7, Ehmke discloses a first surface (Fig. 1 above) of the positioning tab is configured to abut a second surface of the proximal end (proximal end having 858), distal of the coupling aperture (860) (As can be seen in Fig. 1 above, region 862 has a first surface that abuts a second surface of the plate 836,  this second surface meets the limitation of a second surface since it does face towards the bone when the plate is placed on a bone.) (Fig. 64 and Fig. 1 above).
In regards to claim 10, Ehmke discloses wherein the positioning tab (862) and the coupling aperture (860) are configured to self-align to connect the first plate (834) to the second plate (836) (Fig. 64; and Col. 32 lines 3-15).
In regards to claim 11, Ehmke discloses a bone fixation system (bone plate with moveable joint, Fig. 63-65).  Specifically, Ehmke discloses a base plate (836) defined via a first surface (see Fig. 1 above) which, in an operative position, faces away from the bone, and a 
In regards to claim 12, Ehmke discloses wherein the base plate (836) includes a connection screw opening extending through a portion of the engagement portion (potion having 858,860) proximal of the ramped face (face of 860) and the attachment plate (834) includes a connection screw opening (opening 842) extending through a portion of the connection portion (portion having 840,862) proximal of the ramped surface (face of 862) (Once connector 840 joins both plates 834,836 then the hole 842 becomes the screw connector opening for both plates.) (Fig. 64; Col. 31line 34-55).
In regards to claim 13, Ehmke discloses a connection screw ( bone screw that passes through 842 in 840) for fixing the base plate (836) to the attachment plate (834), the connection screw insertable through the connection screw openings of the base plate and the attachment plate (836,834) (Once connector 840 joins both plates 834,836 then the hole 842 becomes the 
In regards to claim 14, Ehmke discloses wherein the connection screw opening of the base plate (836)  includes a threading configured to engage a correspondingly threaded exterior surface of the connection screw (Once connector 840 joins both plates 834,836 then the threaded hole 842 becomes the screw connector opening for both plates into which a bone screw can be inserted.) (Fig. 64; Col. 31line 34-55).
In regards to claim 16-17, Ehmke discloses wherein the base plate (836)  is sized and shaped to extend along a portion of a length of a femur, and wherein the attachment plate (834) is a ring plate and the plate body is substantially circular and configured to extend over proximal end of a femur (As can be seen in Fig. 63, the plates 834,836 are recited as being fully capable of being placed on a femur.  In addition, plate 834 does have a ring shape at its end as seen in Fig. 63 wherein the body is circular in shape surrounding the bone screw hole.) (Fig. 63; and Col. 25 lines 54-62).
In regards to claim 19, Ehmke discloses wherein the base plate (836) includes a plurality of bone fixation element receiving openings extending there through (As can be seen in Fig. 63, the plate 836 has elongated screw hole openings.) (Fig. 63).
In regards to claim 20, Ehmke discloses wherein a proximal face (face of 858) of the engagement portion (portion of 836 having 860,858) is configured to engage a correspondingly sized and shaped shoulder along the second surface (surface of 856, see fig. 1 above and fig. 54) of the connection portion (portion of 834 having 840,862), a gap between the proximal face (face of 858) of the engagement portion (portion of 836 having 860,858) and the shoulder along the second surface (surface of 856, see fig. 1 above and fig. 54) of the connection portion (portion of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehmke.
Ehmke discloses a system composed of a base plate with an engagement portion and an attachment plate with a connecting portion as recited above. In regards to claim 4, Ehmke discloses first and second openings (openings in 834,836 for 840) for a connection screw (840), wherein the opening in the second plate is internally threaded (Fig. 64).  However, Ehmke is silent as to second opening also being internally threaded.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add threads to the opening in member 834 for connector 840 similar to those in the opening for connector 840 in member 836 in Ehmke since it has been held that mere duplication of the essential working parts of a device .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehmke in view of Torneir (US Patent 7335204B2).
Ehmke discloses a system composed of a base plate with an engagement portion and an attachment plate with a connecting portion as recited above. In regards to claim 18, Ehmke discloses a ring plate (circular body portion of 834) (Fig. 63).  However, Ehmke is silent as to the ring plate having a plurality of projections extending radially.  Torneir discloses a bone fixation system (osteosynthesis plate for the upper end of the arm bone, Fig. 1-2).  Specifically in regards to claim 18, Torneir discloses wherein the ring plate (7) includes a plurality of projections (9) extending radially outward from the plate body (body of 7), each of the projections (9) including a bone fixation element receiving opening (10) extending there through (Fig. 1-2; and Col. 2 lines 15-41).  It would have been obvious to modify the circular body portion of plate 834 of Ehmke to have projections as taught in Torneir in order to have a portion of the plate that can be modeled to follow the contours of the outer profile of the bone (Col. 1 lines 47-52).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous objection to claim 1, the rejection of claims 1-10, 18, and 20 over 112(b) are withdrawn based on the currently filed amendments
The previous rejection under 112(a) over claims 8-9 is not overcome.  Applicant responded to this rejection in the Remarks filed on 4/12/21 at Pg. 6 with the following “In view of the above amendments, it is respectfully requested that the above rejection be withdrawn.”  The claims 8-9 were not amended to correct the 112(a) issue brought up by examiner in the action mailed on 3/2/21, no argument against the rejection was made by applicant.  Therefore, the rejection is maintained.
Applicant's arguments filed 4/12/21 have been fully considered (see Remarks Pg. 6-8).  Applicant argues that the Ehmke reference in regards to claim 1 does not recite wherein the connector configured to extend through the first and second openings in the first and second plates and wherein the tightening of the screw causes the ramped part to translate along the ramped face closing a connection gap.  Under the new interpretation of the Ehmke reference the connector screw is the connector 840 shown in Fig. 64.  As can be seen in Fig. 64, when the connector is inserted through members 834,836 and is tightened therein the two members would be compressed together causing the ramped surfaces to slide along each other.  This meets the limitation of the claim 1 and therefore, the rejection is maintained.
As to applicant’s argument that claim 11 is also not rejectable over Ehmke since it recites substantially similar claims.  This is not persuasive.  Claim 11 in lines 16-18 recites that when the tab portion is inserted into the coupling aperture the ramped portion is slidable along the ramp face to eliminate the connection gap.  Therefore, in claim 11 it is the tap being inserted in the aperture that closes the gap not the use of the connector screw.  Therefore, since in claim 11 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775